IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0223
                               Filed April 22, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DAVON REASBY SAFFOLD,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, James D. Coil

(motion to suppress) and Nathan A. Callahan (bench trial), District Associate

Judges.



      Davon Saffold appeals his judgment and sentence for driving with a

barred license as a habitual offender and operating a motor vehicle while

intoxicated, first offense. AFFIRMED.



      Jeffrey L. Powell of The Law Office of Jeffrey L. Powell, Washington, for

appellant.

      Thomas J. Miller, Attorney General, Mary A. Triick, Assistant Attorney

General, Thomas J. Ferguson, County Attorney, and Jeremy Westendorf,

Assistant County Attorney, for appellee.



      Considered by Vogel, P.J., and Vaitheswaran and Potterfield, JJ.
                                         2


VAITHESWARAN, J.

       Davon Saffold appeals his judgment and sentence for driving with a

barred license as a habitual offender and operating a motor vehicle while

intoxicated, first offense. He contends the district court should have granted his

motion to suppress.

I.     Background Facts and Proceedings

       Early one morning, a Black Hawk county deputy sheriff ran the license

plate of a vehicle travelling in front of him and discovered the vehicle’s female

registered owner had a revoked license. The deputy could not see the driver or

determine the driver’s gender. The deputy stopped the vehicle.

       For safety reasons, the deputy stood next to the post between the front

and back windows. He did not get a full view of the driver until he leaned toward

the window to ask for the driver’s license, registration, and insurance. At that

point, the deputy realized the driver was a man—Davon Saffold.

       Saffold told the deputy he did not have a license because it was

suspended.    The deputy confirmed this assertion.        After observing signs of

intoxication in Saffold, he conducted field sobriety tests and a preliminary breath

test, which revealed an alcohol level above the legal limit.

       The State charged Saffold with driving while barred, as a habitual

offender, in violation of Iowa Code sections 321.561 and 321.560 (2013), and

operating while intoxicated, first offense, in violation of section 321J.2. Saffold

moved to suppress the evidence obtained after the stop. He asserted the traffic

stop violated his right to be free from unreasonable searches and seizures under

the Fourth Amendment to the United States Constitution and article 1, section 8
                                         3


of the Iowa Constitution.    Following an evidentiary hearing, the district court

denied the motion to suppress. The court subsequently held a stipulated bench

trial on the minutes of testimony and found Saffold guilty as charged. Saffold

appealed.

II.    Analysis

       “A traffic stop is unquestionably a seizure under the Fourth Amendment”

to the United States Constitution and under Article I section 8 of the Iowa

Constitution. State v. Tyler, 830 N.W.2d 288, 292, 298 (Iowa 2013). An officer

may make a warrantless traffic stop without running afoul of the constitutional

search and seizure provisions if the officer has “reasonable suspicion, supported

by specific and articulable facts, that a criminal act has occurred or is occurring.”

State v. Kinkead, 570 N.W.2d 97, 100 (Iowa 1997).

       Saffold asserts, “[t]he only question before the Court is whether the

Deputy retained the right to question and detain [him] after [] the Deputy knew he

was not [a woman].” In his view, “[u]pon the Deputy’s discovery that the driver

was not the registered owner, the stop was no longer valid. As there was no

longer reasonable suspicion to believe that the driver had a revoked license, the

encounter should have ended.”

       The Iowa Supreme Court addressed this issue in State v. Vance, 790

N.W.2d 775, 781 (Iowa 2010). The court held:

       [A]n officer has reasonable suspicion to initiate an investigatory
       stop of a vehicle to investigate whether the driver has a valid
       driver’s license when the officer knows the registered owner of the
       vehicle has a suspended license, and the officer is unaware of any
       evidence or circumstances indicating the registered owner is not
       the driver of the vehicle.
                                            4


The court reasoned as follows: (1) “it is reasonable for an officer to infer the

registered owner of the vehicle will do the vast amount of the driving,” (2) “to

forbid the police from relying on such an inference to form reasonable suspicion

for an investigatory stop would seriously limit an officer’s ability to investigate

suspension violations because there are few, if any, additional steps the officer

can utilize to establish the driver of a vehicle is its registered owner,” (3) “allowing

a stopping officer to infer the registered owner is the driver, absent any evidence

to the contrary, ensures the safety of the roadways and of law enforcement,” and

(4) “a majority of those jurisdictions [that have considered the issue] have

adopted the standard we approve today.” Vance, 790 N.W.2d at 781-82.

       In this case, the deputy initiated the stop because he believed the female

registered owner of the vehicle had a suspended license and he believed the

registered owner was the driver. Only when he approached the driver’s side

window and asked the driver for license, registration, and insurance information

did he realize the driver was a man. And, only at this point, did he learn the

driver did not have a license and the driver might be intoxicated.

       These facts square with the holding of Vance. Because the deputy did not

learn the driver was someone other than the owner until he had reached the

window and was questioning the driver, the reasonable suspicion he acquired on

checking the registration of the owner allowed him to complete the inquiry. See

id.1



1
  State v. Medrano, No. 13-19740, 2015 WL 567922 (Iowa Ct. App. Feb. 11, 2015) is
distinguishable. There, the officer relied on stale information from a citizen informant to
effectuate the stop and had no identifying information about the operator of the vehicle.
                                         5


       In reaching this conclusion, we have considered the following quotation in

Vance, cited by Saffold:

              “If an officer comes upon information suggesting that the
       assumption [that the driver is the owner] is not valid in a particular
       case, for example that the vehicle’s driver appears to be much
       older, much younger, or of a different gender than the vehicle’s
       registered owner, reasonable suspicion would, of course, dissipate.
       There would simply be no reason to think that the nonowner driver
       had a revoked [or suspended] license.”

790 N.W.2d at 782 (emphasis added) (quoting State v. Newer, 742 N.W.2d 923,

926 (Wisc. Ct. App. 2007). This language does not alter our conclusion. As the

court stated, an officer should be allowed to infer the vehicle owner is also the

driver “absent any evidence to the contrary.” Id. at 781. Here, there was no

evidence to the contrary until the officer had completed the stop and was in the

process of verifying the driver’s information. Accordingly, the caveat extracted

from Newer is inapplicable.

       In any event, assuming the deputy learned the driver of the vehicle was

not the owner before he initiated questioning, “there arose no requirement that he

treat the defendant as if he had never seen him.” State v. Jackson, 315 N.W.2d

766, 767 (Iowa 1982) (“Notwithstanding the fact that a mistake concerning the

license plates led to the defendant’s stop there was nothing illegal about the fact

that, once he was stopped and exonerated, he was asked to display his

operator’s license.”). He could ask Saffold for his license, as he did, and he

could take action on learning Saffold’s license was suspended and Saffold

showed signs of intoxication.     See State v. Knight, No. 13-0230, 2014 WL



Id. at *1-3. Here, in contrast, the deputy knew the owner of the vehicle had a barred
license and presumed the owner was the driver.
                                          6


468217, at *3 (Iowa Ct. App. Feb. 5, 2014) (“Even assuming the deputy could do

no more than tell the driver why he had made the stop and then allow him to be

on his way, once the deputy smelled alcohol and saw Knight’s eyes were

bloodshot and watery during that conversation, the deputy developed reasonable

suspicion to launch an investigation into possible drunk driving. An investigative

detention can grow out of a traffic stop so long as the officer has reasonable

suspicion of criminal activity to expand his investigation, even if his suspicions

are unrelated to the traffic offense that served as the basis of the stop.”); State v.

Ross, No. 01-1840, 2003 WL 118334, at *2 (Iowa Ct. App. Jan. 15, 2003)

(“[N]otwithstanding the fact that a mistake concerning the license plates led to

Ross’s stop there was nothing illegal about the officer, once the vehicle was

stopped, speaking with Ross to investigate further regarding the validity of the

temporary plate. It was during this further investigation the officer noticed the

smell of alcohol which led to Ross’s arrest and conviction for OWI.”).

       In sum, the deputy had reasonable suspicion to make the stop and

reasonable suspicion to expand the stop.         Because the stop did not violate

Saffold’s constitutional rights to be free from unreasonable searches and

seizures, we affirm the district court’s denial of Saffold’s motion to suppress.

       AFFIRMED.